Opinión disidente del
Juez Asociado Señor Díaz Cruz
a la que se une el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 30 de noviembre de 1977
Disiento de esta sentencia que margina el veredicto del jurado y absuelve a un convicto de violación. De autos surge que la perjudicada es una estudiante de 14 años a quien el acusado saca de la escuela para un paseo en automóvil. No hay prueba de que mediara una relación amorosa entre ellos. Sí hay un intenso indicio de que enervó la voluntad de la niña con un vaso de refresco “arreglado”.(1) Primero le ofrece un cigarrillo de marihuana que tiene un conocido efecto relajante y enervante y cuando ella lo rechaza se de-tiene en una pizzeria donde le compró un jugo de china pre-parado, no de botella (T.E. pág. 9, Líneas 13-17); ella no tarda en sentirse mareada y con dolor de cabeza y él aprove-chó para gozar su virginidad mientras ella “lo empujaba pero como se sentía cansada y mareada, no podía hacer nada”; ni siquiera gritar porque el sitio era despoblado. (E.N.P. pág. 2.)
El acusado no declaró; eligió no negar lo declarado por la menor, a pesar de que presentó una testigo de defensa quien dijo que la joven se veía tranquila cuando después de des-florarla él la dejó por unas horas en su casa.
El apelante pretende anular el veredicto del jurado a cuya justicia se sometió, impugnando la suficiencia de la corrobora-ción. Busca en apelación la credibilidad que le negaron sus pares. Aparte del total desprestigio y de la endeblez constitu-*463cional de la exigencia de corroboración del testimonio de la ofendida, la alegación del acusado no cualificaría ni en la época de oro del tecnicismo. Cuando llega a su hogar la ofen-dida le narra el abuso de que fue objeto a una tía que allí esta-ba con sus padres. Tiene de ingenuo y artificioso a la vez negar espontaneidad a estas manifestaciones porque no habló de su desgracia antes a los tíos que fueron a buscarla donde la dejó el acusado. A una estudiante de 14 años que acaba de tener su primera experiencia sexual sin haber consentido a ello, perturbada emocionalmente, agravada su condición por la bebida ingerida, no puede exigírsele que salga de los brazos de su raptor, propalando su infortunio como una grabadora que repite la cinta, a todos los que encuentre en su camino. Cuando todavía la jurisprudencia mostraba una insensibili-dad discriminatoria contra la mujer violada, y el tecnicismo abortaba la justicia, este Tribunal resolvió: “.. . [pjarece ser la mejor norma al considerar la admisión de manifestaciones como la aquí envuelta, que cada caso se considere por sus méritos intrínsecos, siendo deber de todo juez ejercer una in-formada y cuidadosa discreción al determinar si los hechos y circunstancias presentes justifican la admisión de la eviden-cia.” Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 230 (1962); y “Es bien sabido que aunque el tiempo transcurrido entre los hechos y las manifestaciones de la persona perjudicada es un elemento de los que son considerados en estos casos para admitir esas manifestaciones como parte del res gestae, sin embargo, también es cierto que ese factor tiempo no es por sí solo determinante de si unas manifestaciones de esa naturaleza son admisibles o no. La extensión del tiempo que ha de determinar si las manifestaciones son admisibles o no dependerá de las circunstancias de cada caso.” Pueblo v. Pérez Morales, 94 D.P.R. 609, 612 (1967).
La sentencia debió confirmarse. Toda vez que el acusado se hallaba inmerecidamente bajo fianza en apelación desde el día 13 de agosto de 1973, fecha en que se le sentenció a la *464pena de 1 a 5 años de presidio, apareciendo que la demora de más de 4 años es imputable al sistema y ante la posibilidad de que después de su convicción haya el acusado observado una conducta correcta, el expediente debió devolverse a ins-tancia con instrucciones de que siguiendo un procedimiento similar al dispuesto en la Regla 162.1 de Procedimiento Criminal se fijara la situación actual del acusado, y de haber méritos se procediera en bien de la justicia como lo autoriza la Regla 185 (a) de Procedimiento Criminal.

(1)Uno de los más antiguos medios de vencer la resistencia de la mujer deseada es la solución en la bebida que se le ofrece de elementos de-presivos o afrodisíacos. Al efecto disponía el Art. 255 del Código Penal vigente cuando se cometió el delito: “Se comete violación .... 3. Si [la mujer] estuviere impedida de oponer resistencia . . . por efecto de cual-quier narcótico o anestésico, administrado por el reo, o con conocimiento de éste.”